Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 1 of 17 PageID: 616




 NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                     :
   NORCOM RESEARCH, LLC,                             :
                                                     :     Civil Action No. 20-12592 (SRC)
                                       Plaintiff,    :
                                                     :
                        v.                           :                 OPINION
                                                     :
   NET2PHONE GLOBAL SERVICES, LLC,                   :
                                                     :
                                     Defendant.      :
                                                     :
                                                     :


 CHESLER, District Judge

        This matter comes before the Court upon Defendant Net2Phone Global Services’ (“N2P”

 or “Defendant”) motion to dismiss for failure to state a claim upon which relief can be granted,

 pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiff Norcom Research (“Norcom” or

 “Plaintiff”) has opposed the motion. The Court, having considered the papers filed by the parties,

 proceeds to rule on the motion without oral argument, pursuant to Federal Rule of Civil

 Procedure 78. For the reasons discussed below, the Court will deny Defendant’s motion as to

 Count 1; the Court will deny in part and grant in part Defendant’s motion as to Count 2; and the

 Court will grant Defendant’s motion as to Counts 3, 4, 5, and 6 of the Complaint.




                                                    1
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 2 of 17 PageID: 617




     I.      BACKGROUND 1

          This case primarily revolves around a contract dispute. Plaintiff Norcom sells telephone,

 energy, and electricity services, and also recruits other companies to sell those types of services

 to other parties. In particular, the way this recruiting process works is that Norcom recruits

 master agents or independent sales companies (“ISCs”), and then those master agents/ISCs,

 which employ many subagents, solicit other companies to purchase these types of services.

 Defendant N2P is also a seller of telephonic and other related services, and in June of 2015,

 Norcom and N2P entered into a contract, titled the Independent Sales Agreement (“the

 Agreement”), through which the parties agreed that Norcom would become both an approved

 seller of N2P products and an approved agent to recruit master agents/ISCs for N2P, as well as

 individual contacts that might be interested in N2P’s products or services. Under the Agreement,

 if the contacts or ISCs that Norcom recruited led to sales for N2P, Norcom would then receive a

 commission based on a percentage of the net revenue generated by those sales. However, with

 respect to the referral of ISCs, the Agreement also specified that “[t]he referral fee that [Norcom]

 shall receive in connection with the referral of such ISC to N2P . . . shall be memorialized in a

 separate signing writing which shall be added to this Agreement as an Exhibit.” Independent

 Sales Agreement, Sec. 1.3.

          The Agreement also included a limitations of damages clause, which stated in all caps,

 that:

          In no event shall N2P be liable to [Norcom] or any third party for any indirect, incidental,
          consequential, exemplary, punitive, reliance or special damages, arising in any manner
          from this agreement and the performance or non-performance of any obligations

 1
   The background sets forth facts alleged in the Second Amended Complaint and contained in
 documents attached to or referenced in this Complaint. The facts are taken as true for purposes of
 this motion to dismiss only.


                                                   2
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 3 of 17 PageID: 618




        hereunder. Regardless of whether any claim is based in contract, tort, or other legal
        theory, N2P’s liability under or in connection with this agreement shall be limited to ten
        thousand ($10,000) dollars. The parties acknowledge that the limitations on liability set
        out in this clause have been negotiated between the parties and are regarded by the parties
        as being reasonable in all circumstances.

 Independent Sales Agreement, Sec. 6.2. Finally, the Agreement also included a merger

 provision, which stated that:

        This agreement, including any exhibits attached hereto, sets forth the entire agreement
        and understanding of the parties hereto and supersedes and merges any and all prior
        proposals, negotiations, representations, agreements, arrangements or understandings,
        both oral and written, relating to the subject matter hereof. The parties hereto have not
        relied on any proposal, negotiation or representation, whether written or oral, that is not
        expressly set forth herein.

 Independent Sales Agreement, Sec. 6.13.

        Throughout 2015, the parties signed four amendments to the Agreement, which, in total,

 identified twenty-five ISCs for which Norcom was potentially eligible for commissions.

 However, according to Norcom’s allegations, it referred additional ISCs which N2P refused to

 execute amendments for, therefore preventing Norcom from collecting commissions for those

 referrals. Further, on August 15, 2016, N2P terminated the Agreement, and to date, Norcom has

 not received any commission payments from N2P, as N2P has asserted that none of the master

 agents/ISCs that Norcom referred resulted in any net revenue earned by N2P. Subsequently, on

 September 11, 2020, Norcom brought suit against N2P. After being allowed to amend its

 complaint on two occasions, Plaintiff’s Second Amended Complaint (“the Complaint”) asserts

 six counts against N2P: (1) a cause of action under the New Jersey Sales Representatives’ Rights

 Act; (2) breach of contract; (3) fraud; (4) breach of the duty of good faith and fair dealing; (5)

 unjust enrichment; and (6) unconscionability permitting contract recission. N2P then brought this

 motion to dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(6).




                                                   3
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 4 of 17 PageID: 619




    II.      DISCUSSION

             A. Legal Standard

          Defendant seeks dismissal of the Complaint in its entirety, pursuant to Federal Rule of

 Civil Procedure 12(b)(6). While both parties agree that, under the Agreement’s choice of law

 provision, New Jersey substantive law applies to this motion, the Federal Rules of Civil

 Procedure govern any procedural aspects of the motion. See Erie R. Co. v. Tompkins, 304 U.S.

 64, 91-92 (1938) (explaining the general precept that, while federal courts operating under

 diversity jurisdiction apply state substantive law, federal courts always apply their own rules of

 procedure).

          Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain “a short and

 plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

 8(a)(2). To meet this pleading standard and avoid dismissal under Rule 12(b)(6), the Supreme

 Court has explained that “a complaint must contain sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint will meet this

 plausibility standard “when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Id. While the

 complaint need not demonstrate that a defendant is probably liable for the wrongdoing to meet

 the requisite pleading standard, allegations that give rise to the mere possibility of unlawful

 conduct are insufficient to withstand a motion to dismiss. Id.; Twombly, 550 U.S. at 557.

 Further, while a complaint is not required to include highly “detailed factual allegations,” it must

 include more than mere “labels and conclusions.” Twombly, 550 U.S. at 555. Indeed, “the tenet




                                                   4
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 5 of 17 PageID: 620




 that a court must accept as true all of the allegations contained in a complaint is inapplicable to

 legal conclusions.” Iqbal, 556 U.S. at 678.

        Moreover, while a somewhat general claim for relief may survive the Twombly and Iqbal

 pleading standard, when a complaint alleges fraud, Federal Rule of Civil Procedure 9(b) imposes

 an even stricter pleading standard – that is, that the party alleging fraud “must state with

 particularity the circumstances constituting fraud . . . .” Fed. R. Civ. P. 9(b). The Third Circuit

 has explained that, to meet this particularity standard, the complaint must be detailed enough that

 it “place[s] the defendant on notice of the ‘precise misconduct with which [he is] charged.’”

 Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007) (quoting Lum v. Bank of Am., 361

 F.3d 217, 224 (3d Cir. 2004), abrogated on other grounds by Twombly, 550 U.S. 544 (2007)).

        Finally, in evaluating a Rule 12(b)(6) motion to dismiss for failure to state a claim, a

 court “must consider the complaint in its entirety, as well as . . . documents incorporated into the

 complaint by reference, and matters of which the court may take judicial notice.” Id. at 322.

 Being that the Complaint alleges six distinct causes of action, the Court will examine each of

 these claims separately to determine which counts, if any, meet the pleading standards necessary

 to survive this motion.

            B. Count 1: Cause of Action Under the New Jersey Sales Representatives’
               Rights Act

        Beginning with the first count in the Complaint, this count alleges that, by failing to pay

 Norcom any commissions, N2P has violated the New Jersey Sales Representatives’ Rights Act.

 Under this statute, “[w]hen a contract between a principal and a sales representative to

 solicit orders is terminated, the commissions and other compensation earned as a result of the

 representative relationship and unpaid shall become due and payable within 30 days of the date

 the contract is terminated or within 30 days of the date commissions are due, whichever is later.”


                                                   5
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 6 of 17 PageID: 621




 N.J.S.A. 2A:61A-2. Further, this statute creates a private cause of action for sales

 representatives, as it states that “[a] principal who violates or fails to comply with the provisions

 of section 2 of this act shall be liable to the sales representative for all amounts due the sales

 representative,” as well as treble damages, attorney’s fees, and court costs. N.J.S.A. 2A:61A-3.

 Finally, this statute also voids any “provision in any contract between a sales representative and a

 principal purporting to waive any provision of this act, whether by express waiver or by a

 provision stipulating that the contract is subject to the laws of another state . . .” N.J.S.A.

 2A:61A-6.

         Defendant claims that this New Jersey statute does not apply to this matter, as Plaintiff is

 not a citizen of New Jersey and did not solicit any sales from within New Jersey. To determine

 the veracity of this argument, the Court must first analyze how this statute should be understood.

 Under New Jersey rules of statutory construction, to properly give effect to the legislative intent

 behind a statute, a court must first “start with the plain language of the statute. If it clearly

 reveals the Legislature’s intent, the inquiry is over.” State v. Harper, 229 N.J. 228, 237 (N.J.

 2017). Then, only “[i]f a law is ambiguous, [courts] may consider extrinsic sources including

 legislative history. [Courts] also look to extrinsic aids if a literal reading of the law would lead to

 absurd results.” Id. (internal citations omitted).

         Here, Defendant claims that the statute requires that a sales representative has a

 connection to New Jersey. As support for this conclusion, Defendant attempts to compare the

 section of the statute that creates this cause of action with other provisions within the statute. In

 particular, while the above provisions make no mention of a requirement that a sales

 representative must have some connection to the state to be able to utilize this cause of action,

 some other provisions of the statute do mention geography. For example, in N.J.S.A. 2A:61A-



                                                      6
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 7 of 17 PageID: 622




 1(b)’s definition of a principal, it explains that this includes “a person who does not have a

 permanent or fixed place of business in this State.” N.J.S.A. 2A:61A-1(b). Therefore, Defendant

 avers that because this is not also mentioned in the definition of a sales representative, that must

 mean that, under the statute, sales representatives must have a place of business in New Jersey.

 Further, Defendant also points to N.J.S.A 2A:61A-5, which states that “[a] principal who is not a

 resident of this State who contracts with a sales representative to solicit orders in this State is

 declared to be doing business in this State for purposes of the exercise of personal jurisdiction.”

 N.J.S.A 2A:61A-5 (emphasis added). Nevertheless, neither of these provisions show that the

 legislature’s intent was to limit the statute’s reach to only sales representatives that have a place

 of business in New Jersey. Rather, the legislature’s goal seems to have been to set a minimum

 floor for what establishes enough of a connection to New Jersey to allow for the use of this cause

 of action – that is, either that the principal has a connection to New Jersey itself, or if not, that

 the sales representative has solicited orders for the principal within New Jersey.

         Here, because Defendant, the principal, does have a connection to New Jersey itself, as it

 has a place of business in New Jersey, it is irrelevant whether Plaintiff has solicited sales in the

 state as well. Further, it is not as if this matter lacks any actual connection to New Jersey. Indeed,

 in addition to the Defendant being based in New Jersey, the Complaint also alleges that all of

 Defendant’s members are New Jersey citizens. Further, the Agreement also states that New

 Jersey law applies. As such, to allow Defendant to benefit from the use of New Jersey law, but

 then to prevent Plaintiff from benefiting from a New Jersey cause of action, would be illogical.

 Moreover, Defendant has not pointed to any cases that adopt its own reading of the statute. As

 such, the statute on its face does not prevent out-of-state sales representatives, like Norcom, from

 applying the cause of action against in-state principals, and because the statute is not ambiguous



                                                    7
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 8 of 17 PageID: 623




 in this regard, it must be accepted at face value without turning to the legislative history or other

 extrinsic sources. 2 Therefore, Count 1 of the Complaint is upheld as properly asserting a cause of

 action.

              C. Count 2: Breach of Contract

           Moving on to Count 2 in the Complaint, this claim alleges breach of contract. Under New

 Jersey law, “[t]o state a claim for breach of contract, [the plaintiff] must allege (1) a contract

 between the parties; (2) a breach of that contract; (3) damages flowing therefrom; and (4) that the

 party stating the claim performed its own contractual obligations.” Frederico, 507 F.3d at 203.

 However, it goes without saying that a party cannot plausibly assert a contract claim that

 conflicts with the express terms of a valid contract.

           As part of N2P’s motion to dismiss, it does not allege that Plaintiff’s entire breach of

 contract claim must fail under Rule 12(b)(6); rather, it merely asserts that this claim must be

 limited by two explicit limitations in the Agreement. First, N2P avers that the Court should

 dismiss any of Norcom’s contract claims that assert that it is owed commissions for referring

 master agents/ISCs that are not listed in any of the amendments to the Agreement. As the basis

 for this conclusion, N2P points to an express provision in the Agreement, which provides that

 “[t]he referral fee that [Norcom] shall receive in connection with the referral of such ISC to N2P

 . . . shall be memorialized in a separate signing writing which shall be added to this Agreement

 as an Exhibit.” Independent Sales Agreement, Sec. 1.3. As such, the Agreement plainly makes it

 clear that Norcom could only receive commissions for referring an ISC if the parties later entered


 2
   Plaintiff also argues in his opposing papers that even if the Court were to adopt Defendant’s
 interpretation of the statute, Plaintiff can still utilize this cause of action because Plaintiff’s
 commissions came from sales that did occur in New Jersey, as “it is the sale of New Jersey-based
 N2P’s services that generate the commissions.” See Pl.’s Opp’n Br. at 10. While this is a
 colorable argument, the Court will not reach this issue because it has already ruled that
 Defendant’s reading of the statute does not apply.

                                                    8
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 9 of 17 PageID: 624




 into a signing amendment regarding that specific ISC. Further, it is apparent that Norcom

 understood that this was the necessary process for receiving commissions for referring ISCs to

 N2P, as the parties have entered into four such amendments before, which allowed Norcom to

 potentially collect commissions for twenty-five different ISCS. Moreover, the reasoning behind

 this contract provision is clear and understandable – as this provision protects N2P from having

 to potentially pay two different recruiters for the referral of the same ISC. As such, to the extent

 that Plaintiff’s breach of contract claim asserts that it is due commissions for ISCs not listed in

 any of the amendments to the Agreement, it must be dismissed. However, Plaintiff’s breach of

 contract claim is upheld to the extent that it asserts that Plaintiff is owed commissions that are

 within the purview of the Agreement and/or its amendments.

        Second, N2P has also argued that this claim must be limited to ten thousand dollars in

 damages, as a provision in the Agreement clearly states that “[r]egardless of whether any claim is

 based in contract, tort, or other legal theory, N2P’s liability under or in connection with this

 agreement shall be limited to ten thousand ($10,000) dollars.” Independent Sales Agreement,

 Sec. 6.2. While this is also an explicit contract provision, the Court cannot determine at this time

 whether this provision is applicable. More specifically, as explained previously, under the New

 Jersey Sales Representatives’ Rights Act, any “provision in any contract between a sales

 representative and a principal purporting to waive any provision of this act . . . shall be void. ”

 N.J.S.A. 2A:61A-6. As such, because, on its face, the limitation of damages clause in the

 Agreement appears to limit the state statute’s reach, as the state statute does not limit damages

 and even allows for treble damages, attorney’s fees, and court costs, there is a possibility that,

 under New Jersey law, this provision should be considered void. However, because this issue has

 not been fully briefed by the parties at this time, the Court will not presently determine whether



                                                   9
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 10 of 17 PageID: 625




 Plaintiff’s claim under this New Jersey statute voids the limitation of damages clause. Thus,

 given the fact that the state statutory claim is not being dismissed at this stage, and since it may

 indeed bar application of the limitation of damages clause, it is premature for the Court to

 determine whether this provision is applicable and enforceable. Therefore, at this time, the Court

 will not dismiss Plaintiff’s claim to the extent that it requests damages in excess of the limitation

 of damages provision.

            D. Count 3: Fraud

        In the third count of the Complaint, Plaintiff alleges fraud. More specifically, this count

 alleges that N2P committed multiple frauds, including fraud in the inducement, ongoing fraud,

 fraud in the failure to pay, and fraud regarding misrepresentation. Being that this count asserts

 fraud, Rule 9(b)’s stringent pleading standard applies – meaning that, to avoid dismissal, Plaintiff

 “must state with particularity the circumstances constituting fraud . . . .” Fed. R. Civ. P. 9(b).

 However, all of Plaintiff’s fraud-related claims cannot succeed, as Plaintiff has not alleged with

 particularity any facts that show that it was defrauded. Indeed, as the basis for these fraud claims,

 Plaintiff only points to extra-contractual representations that conflict with the fully integrated

 written contract, and New Jersey law bars reliance on any such representations.

        Under the New Jersey parol evidence rule, “[w]hen two parties have made a contract and

 have expressed it in a writing to which they have both assented as the complete and accurate

 integration of that contract, evidence, whether parol or otherwise, of antecedent understandings

 and negotiations will not be admitted for the purpose of varying or contradicting the writing.”

 Filmlife, Inc. v. Mal “Z” Ena, Inc., 251 N.J. Super. 570, 573 (N.J. Super. Ct. App. Div. 1991)

 (quoting 3 Corbin on Contracts § 573 (1960)). And while extrinsic evidence may be used to




                                                  10
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 11 of 17 PageID: 626




 prove certain types of fraud, this exception cannot be utilized when the matter at issue is

 “expressly addressed in the integrated writing . . .” Id. at 574.

         Here, the Agreement is a fully integrated contract, as it contains a merger clause that

 makes it clear that the parties did not rely on anything other than the written document. As the

 Agreement states:

         This Agreement, including any exhibits attached hereto, sets forth the entire agreement
         and understanding of the parties hereto and supersedes and merges any and all prior
         proposals, negotiations, representations, agreements, arrangements or understandings,
         both oral and written, relating to the subject matter hereof. The parties hereto have not
         relied on any proposal, negotiation or representation, whether written or oral, that is not
         expressly set forth herein.

 Independent Sales Agreement, Sec. 6.13. Further, Plaintiff’s claims of fraud are all expressly

 addressed in the Agreement. For example, Plaintiff alleges that it was told that it would receive

 additional commissions in excess of what was promised in the Agreement; however, the

 Agreement plainly states what commissions Plaintiff would receive. Further, Plaintiff also

 alleges that it was told that the limitation of liability clause would not apply, but this issue, of

 course, also falls squarely within the Agreement. As such, because the Agreement is a fully

 integrated document, and because these claims of fraud all focus on matters that are expressly

 addressed within the Agreement, this Count must be dismissed.

             E. Count 4: Breach of the Duty of Good Faith and Fair Dealing

         In the fourth count of the Complaint, Plaintiff alleges that N2P breached the duty of good

 faith and fair dealing. “An implied covenant of good faith and fair dealing is present in all

 contracts governed by New Jersey law.” Emerson Radio Corp. v. Orion Sales, Inc., 253 F.3d

 159, 169-170 (3d Cir. 2001). “This obligation to perform contracts in good faith has been

 interpreted in New Jersey to mean that ‘neither party shall do anything which will have the effect

 of destroying or injuring the right of the other party to receive the fruits of the contract.’” Id. at


                                                    11
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 12 of 17 PageID: 627




 170 (quoting Sons of Thunder, Inc. v. Borden, Inc., 148 N.J. 396, 420 (N.J. 1997)). However,

 “the implied duty of good faith and fair dealing does not operate to alter the clear terms of an

 agreement and may not be invoked to preclude a party from exercising its express rights under

 such an agreement.” Fleming Cos. v. Thriftway Medford Lakes, Inc., 913 F. Supp. 837, 846

 (D.N.J. 1995).

        Here, Plaintiff asserts that N2P breached this implied covenant by terminating the

 Agreement and by not including certain ISCs in amendments to the Agreement. However,

 allowing Plaintiff to bring this claim would go against the rule that the implied covenant cannot

 be used to alter the clear terms of an agreement. First, the Agreement plainly states in Section 3.1

 that the contract term was for one year and that it would afterward automatically renew, but only

 on a month-to-month basis. The Agreement also states that these automatic renewals would

 cease if the contract was terminated by either party with thirty-days written notice. Being that the

 Agreement was first entered into on June 2, 2015, and then terminated on August 5, 2016, the

 initial contract term of one year already ended before N2P terminated the contract. As such,

 under the terms of the Agreement, N2P was within its rights in terminating the Agreement.

        Second, as previously explained, Section 1.3 of the Agreement makes it clear that

 Plaintiff was only eligible to receive commissions for referring an ISC if the parties later entered

 into an amendment about that ISC. Further, while “New Jersey law also holds that a party to a

 contract can breach the implied duty of good faith even if that party abides by the express and

 unambiguous terms of that contract if that party ‘acts in bad faith or engages in some other form

 of inequitable conduct[,]’” there is no indication here that N2P acted in bad faith. Emerson, 253

 F.3d at 170 (quoting Black Horse Lane Assoc. v. Dow Chem. Corp., 228 F.3d 275, 288 (3d Cir.

 2000)). Rather, N2P has previously demonstrated its willingness to act in good faith by entering



                                                  12
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 13 of 17 PageID: 628




 into four amendments to the Agreement which allowed Plaintiff to be eligible for commissions

 from twenty-five different ISCs. Therefore, because Plaintiff’s claim that Defendant breached

 this implied covenant would effectively change the clear terms of the Agreement, and since

 Plaintiff has not alleged any facts supporting a plausible inference that Defendant acted with bad

 faith, this Count must be dismissed.

            F. Count 5: Unjust Enrichment

        As for the fifth count in the Complaint, this asserts unjust enrichment as an alternative

 cause of action. “To establish unjust enrichment [under New Jersey law], a plaintiff must show

 both that defendant received a benefit and that retention of that benefit without payment would

 be unjust.” VRG Corp. v. GKN Realty Corp., 135 N.J. 539, 554 (N.J. 1994). Further, the plaintiff

 must “show that it expected remuneration from the defendant at the time it performed or

 conferred a benefit on defendant and that the failure of remuneration enriched defendant beyond

 its contractual rights.” Id. Known as “quasi contract,” the equitable remedy of unjust enrichment

 can be used only when there “is not a contract at all, [i.e., where] there is no actual manifestation

 of assent.” Wanaque Borough Sewerage Auth. v. Twp. of W. Milford, 144 N.J. 564, 574 (N.J.

 1996). As such, quasi-contract causes of action, like Plaintiff’s unjust enrichment claim, are not

 available where an adequate remedy exists at law. Duffy v. Charles Schwab & Co., 123 F. Supp.

 2d 802, 814 (D.N.J. 2000). More specifically, an adequate remedy at law exists if a valid contract

 governs the rights of the parties. Van Orman v. Am. Ins. Co., 680 F.2d 301, 310 (3d Cir. 1982).

 Therefore, “recovery under unjust enrichment may not be had when a valid, unrescinded contract

 governs the rights of the parties.” Id. See also Duffy, 123 F. Supp. 2d at 814 (“Therefore,

 recovery based on a quasi-contract theory is mutually exclusive of a recovery based on a contract

 theory.”). As will be discussed in greater detail below, Plaintiff’s claim for contract recission



                                                  13
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 14 of 17 PageID: 629




 cannot succeed; thus, because a valid unrescinded contract governs the parties’ dispute,

 Plaintiff’s quasi-contract claim for unjust enrichment must be dismissed.

         Moreover, while courts will sometimes allow parties to plead quasi-contract claims in the

 alternative, in addition to a breach of contract claim, that is only the case when it is questionable

 whether the contract is even enforceable in the first place. See, e.g., Logical Design Sols., Inc. v.

 CVS Pharmacy, Inc., Civ. Action 20-12077 (SRC), 2021 WL 926614, at *5 (D.N.J. March 11,

 2021) (explaining that it is permissible to plead breach of contract and unjust enrichment as

 alternative theories where the plaintiff challenges the validity of the contract, but not where a

 valid and enforceable contract governs). Here, there is no doubt that a valid and enforceable

 contract, the Agreement, applies. Therefore, an unjust enrichment claim cannot be pled in the

 alternative and must be dismissed.

             G. Count 6: Unconscionability Permitting Contract Recission

         Finally, the sixth count of the Complaint alleges unconscionability permitting contract

 recission. More specifically, this count asserts that the limitation of liability clause in the

 Agreement is unconscionable, and therefore that the equitable remedy of recission is required. In

 determining whether a contract is unconscionable under New Jersey law, courts generally “look

 for two factors: (1) unfairness in the formation of the contract, and (2) excessively

 disproportionate terms.” Sitogum Holdings, Inc. v. Ropes, 352 N.J. Super. 555, 564 (N.J. Super.

 Ct. Ch. Div. 2002).

         The first factor—procedural unconscionability—can include a variety of inadequacies,
         such as age, literacy, lack of sophistication, hidden or unduly complex contract terms,
         bargaining tactics, and the particular setting existing during the contract formation
         process. The second factor—substantive unconscionability—simply suggests the
         exchange of obligations so one-sided as to shock the court’s conscience.




                                                   14
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 15 of 17 PageID: 630




 Id. at 564-65 (internal citations omitted). However, “‘[t]he intent of the [concept of

 unconscionability] is not to erase the doctrine of freedom of contract, but to make realistic the

 assumption of the law that the agreement has resulted from real bargaining between parties who

 had freedom of choice and understanding and ability to negotiate in a meaningful fashion.’” Id.

 at 566 (quoting Kugler v. Romain, 58 N.J. 522, 544 (N.J. 1971)). As such, “[t]o survive a

 12(b)(6) motion, [a plaintiff] must plausibly demonstrate ‘some overreaching or imposition

 resulting from a bargaining disparity between the parties, or such patent unfairness in the

 contract that no reasonable person not acting under compulsion or out of necessity would accept

 its terms.’” Donnelly v. Option One Mortg. Corp., No. 11-cv-7019, 2012 WL 4490642, at *7

 (D.N.J. Sept. 26, 2012) (quoting Howard v. Diolosa, 241 N.J. Super. 222, 230 (N.J. Super. Ct.

 App. Div. 1990)).

        Here, Plaintiff’s unconscionability claim must fail – as it has not properly demonstrated

 procedural unconscionability nor substantive unconscionability. Nothing in the Complaint

 plausibly suggests that the parties’ bargaining powers were unequal, and the terms of the

 Agreement itself are not excessively disproportionate. Focusing first on the procedural aspect,

 while Plaintiff is not a lawyer and did not consult a lawyer before entering into the Agreement,

 he is a professional in this industry and has likely entered into many such contracts before. As

 the Complaint states, Steve Boggs, the sole member and employee of Plaintiff Norcom, “has

 worked hard to develop [Norcom’s] reputation as knowledgeable in the area of consulting with

 energy and telecommunication companies and assisting them in expanding their revenue by

 linking their business with high grossing and hardworking partners.” Am. Compl. ¶ 23. The

 Complaint then goes on to explain that “Mr. Boggs has developed a significant amount of

 expertise in delivering customers and ISCs to telecommunications companies . . . .” Am. Compl.



                                                  15
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 16 of 17 PageID: 631




 ¶ 23. As such, there is no indication that Plaintiff is an unsophisticated party that could not

 understand the contract terms. Further, there were no hidden or unduly complex contract terms –

 as the Agreement was only six pages long, and the limitation of liability clause was written in all

 capital letters, making it easy to notice.

         Then, as for substantive unconscionability, while the limitation of liability clause does

 affect the extent to which Plaintiff may be able to recover damages, it is certainly not “so one-

 sided as to shock the court’s conscience,” nor patently unfair. Sitogum Holdings, 352 N.J. Super.

 at 565. Rather, “[e]xculpatory clauses like . . . one[s] [that limit damages] are valid where they

 do not adversely affect the public interest, where the exculpated party is not under a public duty

 to perform, as in the case of a public utility or common carrier, and where the contract does not

 grow out of unequal bargaining power or is otherwise unconscionable.” Tessler & Son, Inc. v.

 Sonitrol Sec. Sys. of N. N.J Inc., 203 N.J. Super. 477, 482-83 (N.J. Super. Ct. App. Div. 1985).

 See also Prof’l Cleaning & Innovative Bldg. Serv., Inc. v. Kennedy Funding, Inc., No. 06-CV-

 2384, 2005 WL 1924344, at *2 (D.N.J. Aug. 11, 2005) (“In New Jersey, contractual limitations

 of liability have traditionally been upheld so long as they do not violate public policy.”). Here,

 enforcing a standard limitation of liability clause would not be against public policy and thus is

 not unconscionable. However, as previously explained, the Court will not determine at this time

 whether the clause is actually enforceable in this context – as there is a possibility that the New

 Jersey statutory cause of action voids this provision. Nevertheless, because the contract is neither

 procedurally unconscionable nor substantively unconscionable, this count must be dismissed,

 and contract recission will not be allowed.




                                                  16
Case 2:20-cv-12592-SRC-CLW Document 33 Filed 03/26/21 Page 17 of 17 PageID: 632




              H. Whether Plaintiff Should Be Granted Further Leave to Amend

           Lastly, because there is no indication that allowing Plaintiff to amend its pleadings

 further would cure any of the deficiencies in the Complaint, and because Plaintiff has not

 proffered any information to the contrary, leave to further amend will not be granted. See

 Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (holding that upon granting a

 defendant’s motion to dismiss a deficient complaint, a district court need not grant the plaintiff

 leave to amend if amendment of the complaint would be inequitable or futile). As such, any

 claims that are dismissed will be dismissed with prejudice.

    III.      CONCLUSION

           For the foregoing reasons, Defendant’s motion will be granted in part and denied in part.

 To the extent that any counts are dismissed, they will be dismissed with prejudice. An

 appropriate Order with be filed together with this Opinion.

                                                          s/Stanley R. Chesler
                                                         STANLEY R. CHESLER
                                                         United States District Judge


 Dated: March 26, 2021




                                                    17
